 


109 HR 1063 IH: Sportfishing and Boating Equity Act of 2005
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1063 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. Shaw (for himself, Mr. Taylor of Mississippi, Mr. Putnam, Mr. Boswell, Mr. Ryan of Wisconsin, and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code to restore equity and complete the transfer of motor fuel excise taxes attributable to motorboat and small engine fuels into the Aquatic Resources Trust Fund, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Sportfishing and Boating Equity Act of 2005. 
2.All motor fuel excise taxes attributable to motorboat and small engine fuels available for transfer to Aquatic Resources Trust Fund, etc 
(a)In generalParagraph (4) of section 9503(b) of the Internal Revenue Code of 1986 is amended by striking subparagraph (D). 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxes received in the Treasury after September 30, 2005. 
 
